Citation Nr: 0624602	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-12 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
November 1972 rating decision assigning a 20 percent 
evaluation for burn scars of the left thigh or in a July 1978 
rating decision which confirmed and continued the 20 percent 
evaluation.

2.  Whether there was clear and unmistakable error in a 
November 1972 rating decision assigning a noncompensable 
evaluation for residuals of a shell fragment wound of the 
right lower leg or in a July 1978 rating which confirmed and 
continued the noncompensable evaluation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
February 1972.

The Department of Veterans Affairs (VA), Regional Office 
(RO), in Huntington, West Virginia, issued a decision on 
November 8, 1972, granting service connection for burn scars 
of the left thigh, for which a 20 percent evaluation was 
assigned, effective February 9, 1972.  As well, the RO 
granted service connection for residuals of a shell fragment 
wound of the right lower leg, for which a 0 percent, or 
noncompensable evaluation was assigned, also effective 
February 9, 1972. 

By a rating decision of July 27, 1978, the RO granted service 
connection for diplopia of the left eye and assigned a 
noncompensable evaluation.  As well, the RO confirmed and 
continued the 20 percent evaluation for burn scars of the 
left thigh and the noncompensable evaluation for residuals of 
a shell fragment wound of the right lower leg.  

In a rating decision of January 2001, the RO raised the 
evaluation assigned for a burn scar of the left thigh from 20 
percent to 30 percent.  As well, the RO raised the evaluation 
assigned for residuals of a shell fragment wound of the right 
lower leg from noncompensable to 10 percent.  The RO also 
raised the evaluation assigned for diplopia of the left eye 
from noncompensable to 10 percent.  The increased ratings 
were assigned, effective September 29, 2000.

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the RO's June 2002 rating 
decision, determining that clear and unmistakable error (CUE) 
did not exist in the November 1972 rating decision, that 
assigned the initial evaluations, mentioned above, for burn 
scars of the left thigh, residuals of a shell fragment wound 
of the right lower leg, and diplopia of the left eye.  

By a rating decision issued in January 2004, the RO 
determined that CUE had been found in evaluating the burn 
scars of the left thigh at 30 percent, and hence, a 20 
percent evaluation was reinstated, as of September 29, 2000.  

A hearing was held at the RO, in November 2005, before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  At the hearing, the veteran's representative, 
on the veteran's behalf, withdrew from appellate 
consideration the issue of CUE in the rating decision of July 
1978, that initially assigned a noncompensable evaluation for 
diplopia of the left eye.  Hence, the Board does not have 
jurisdiction to consider this matter.  38 C.F.R. § 20.204 
(2005).


FINDINGS OF FACT

1.  The veteran did not appeal the RO's November 1972 and 
July 1978 rating decisions assigning a 20 percent evaluation 
for burn scars of the left thigh and a noncompensable 
evaluation for residuals of a shell fragment wound of the 
right lower leg, effective February 9, 1972.  

2.  The RO's November 1972 and July 1978 rating decisions as 
to the assignment of a 20 percent evaluation for burn scars 
of the left thigh were adequately supported by the evidence 
then of record and were in accord with the extant legal 
authority.  

3.  The RO's November 1972 and July 1978 rating decisions as 
to the assignment of a noncompensable evaluation for 
residuals of a shell fragment wound of the right lower leg 
were not consistent with correct facts known at the time and 
were not in accord with the extant legal authority.  

4.  An effective date of February 9, 1972 is warranted for 
assignment of a 10 percent evaluation for residuals of a 
shell fragment wound of the right lower leg.


CONCLUSIONS OF LAW

1.  The RO's November 1972 and July 1978 rating decisions 
assigning a 20 percent evaluation for burn scars of the left 
thigh did not contain CUE, and those decisions remain final.  
38 U.S.C.A § 7105 (West 2002); 38 C.F.R. § 3.105 (2005).  

2.  The RO's November 1972 and July 1978 rating decisions 
assigning a noncompensable evaluation for residuals of a 
shell fragment wound of the right lower leg contained CUE, 
and those decisions are reversed.  38 U.S.C.A § 7105 (West 
2002); 38 C.F.R. § 3.105 (2005).

3.  The criteria for assignment of an initial rating of 10 
percent for residuals of a shell fragment wound of the right 
lower leg were met, effective February 9, 1972.  
38 C.F.R. 4.118, Diagnostic Code 7804 (effective January 1972 
and July 1978.)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

VCAA may, in certain classes of cases, have no application.  
A CUE claim is such a case.  In a claim for CUE, the 
adjudicator is required to consider the case on the basis of 
the law and evidence that were in existence at a time in the 
past.  In such a case, further development of the evidence 
now could not change the prior decision, which must be based 
upon the evidence then of record.  As a consequence, VA's 
duties to notify and assist contained in the VCAA are not 
applicable to CUE claims.  Livesay v. Principi, 14 Vet. App. 
324 (2001).


Legal Criteria

Previous determinations on which an action was predicated 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  A 
decision that constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).  

In order for CUE to exist (1) "either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  

The following pertinent criteria for rating disabilities were 
in effect in November 1972 and in July 1978:

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 355.  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  

According to 38 C.F.R. § 4.118, Diagnostic Code 7801, third 
degree burn scars that involve an area or areas exceeding 12 
square inches warrant a 20 percent rating.  Third degree burn 
scars that involve an area or areas exceeding one-half square 
foot warrant a 30 percent rating.  

Note (1):  Actual third degree residual involvement required 
to the extent shown under Code 7801.

Note (2):  Rating for widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk will be separately rated and combined.  

According to 38 C.F.R. § 4.118, Diagnostic Code 7804, 
superficial scars, that are tender and painful on objective 
demonstration, warrant a 10 percent rating.  

Analysis

As mentioned above, by a rating decision of November 1972 the 
RO assigned an initial rating of 20 percent for burn scars of 
the left thigh and an initial noncompensable rating for 
residuals of a shell fragment wound of the right lower leg.  
The rating decision of July 1978 confirmed and continued the 
ratings assigned by the November 1972 rating decision.  These 
adverse determinations were not appealed.  As such, these 
decisions became final and remain so, absent a finding of CUE 
or receipt of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.105, 
3.156(a) (2005).  In view of the allegations advanced by the 
claimant, this appeal turns on whether there was CUE in the 
RO's decisions of November 1972 or July 1978.  


CUE as to the Original Rating Assigned for Burn Scars of the 
Left Thigh

Service medical records disclose that, in April 1968, the 
veteran sustained phosphorus burns to the buttocks and left 
thigh.  It was found that he had an area, 20 cm X 10 cm, of 
second degree and third degree granulation, on the medial 
aspect of the left thigh.  Split thickness skin grafts were 
applied from the right hip to the left thigh.

A VA examination was performed in October 1972.  On the upper 
outer aspect of the left thigh, there was a rounded scar from 
a second degree burn, covering 3 1/2 square inches.  On the 
inner aspect of the lower third of the left thigh, there was 
a scar from a burn, which was third degree, and which 
required a skin graft of 15 square inches at the center of 
the scar.  At the lower margin, 4 square inches of the scar 
was from second degree burns.  

A VA examination was performed in May 1978.  On the upper 
lateral aspect of the left thigh, it was found that the 
veteran had a rounded scar from a second degree burn, 
measuring 3 1/2 square inches.  On the medial aspect of the 
lower half of the left thigh, there was a burn scar, 
measuring 5 1/2 X 5 1/2 inches.  In the center of the scar, there 
was a skin graft of 15 square inches, from a third degree 
burn.  

The objective evidence at the time of the RO issued its 
decisions in November 1972 and in July 1978 describes the 
area of the veteran's left thigh affected by burn scars.  
Although the examinations indicate that some of the areas of 
scarring apparently involved second, rather than third degree 
burns, the Board shall regard all scarring of the left thigh 
as involving third degree burns.  Third degree residual 
involvement is more extensive and warrants the assignment of 
higher ratings than does residual involvement from second 
degree burns.  

Clinical findings regarding the area of the third degree burn 
scars, given in United States equivalent units, depict an 
area of involvement comprising, at most, 33.75 square inches.  
In order to have been entitled to assignment of a rating 
higher than 20 percent for burn scars of the left thigh, 
there must have been involvement of an area or areas 
exceeding one-half square foot, or 72 square inches.  This 
simply was not demonstrated by the objective evidence.  

In effect, the veteran's allegation of CUE as to the 20 
percent evaluation assigned for burn scars of the left thigh 
is actually an expression of disagreement with how the 
evidence was weighed by the RO in the decisions of November 
1972 and July 1978.  However, the record clearly demonstrates 
that the RO properly applied the rating criteria extant in 
November 1972 and July 1978 to the medical facts concerning 
the areas affected by burn scars of the left thigh.  There is 
no basis to support the veteran's allegation of CUE.  See 
Russell, supra.  

There is no indication that an error was committed which is 
undebatable, or about which reasonable minds could not 
differ, and no indication that the RO wrongly applied 
governing law or considered the wrong facts in arriving at 
its determination that no more than a 20 percent rating was 
warranted for burn scars of the left thigh.  The Board 
concludes that these two rating decisions were in accordance 
both with the evidence of record at the time and with 
controlling legal criteria relating to assignment of 
increased ratings.

CUE as to the Original Rating Assigned for Residuals of a 
Shell Fragment Wound of the Right Lower Leg

Service medical records disclose that the veteran sustained a 
shell fragment wound to the right lower leg in December 1966.  
There were complaints of pain at the site of the shell 
fragment wound.  

A July 1972 VA clinical record reflects that the veteran was 
seen for "treatment of particles of shrapnel on right leg."  
Examination revealed tenderness of the right calf at the site 
of entrance of shrapnel.  Shrapnel was excised from the wound 
site of the right lower leg.  This was the only post-service 
evidence regarding the residuals of the shell fragment wound 
of the right leg at the time of the November 1972 rating 
decision.  Thus, the evidence of record when the RO issued 
its decision in November 1972 established that the shell 
fragment wound residuals were productive of discomfort such 
that the veteran sought treatment which included excision of 
shrapnel from the right calf.

On VA examination in May 1978, the veteran referred to the 
prior surgery to remove fragments from the right lower leg.  
He remarked that the scar became sore in bad weather.  The 
examiner verified the presence of right lower leg scarring, 
but provided no clinical findings with respect to scar 
tenderness.  

The competent evidence of record, when the RO issued its 
decisions in November 1972 and in July 1978, incontrovertibly 
demonstrates that the veteran had a painful scar at the site 
of a shell fragment wound of the right lower leg.  The 
governing criteria extant at that time provided for 
assignment of a 10 percent evaluation for a scar, painful and 
tender to objective demonstration, as was the case here.  
38 U.S.C.A. § 355; 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Thus, the governing criteria were not correctly applied to 
the facts considered by the RO at the time of the November 
1972 and July 1978 decisions.  Accordingly, these decisions, 
either assigning or continuing a noncompensable evaluation 
for residuals of a shell fragment wound of the right lower 
leg, contained CUE in not assigning a 10 percent rating for 
that disability.


ORDER

The November 1972 and the July 1978 rating decisions did not 
contain CUE in denying an evaluation higher than 20 percent 
for burn scars of the left thigh, and that portion of the 
appeal is denied.

The November 1972 and the July 1978 rating decisions did 
contain CUE in assigning a noncompensable evaluation for 
residuals of a shell fragment wound of the right lower leg; 
and that portion of the appeal is granted, by assignment of a 
10 percent evaluation for that disability, effective February 
9, 1972, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


